431 F.2d 633
AMERICAN UNIVERSAL INSURANCE COMPANY, a Rhode Island Corporation, Appellant,v.KARPET KRAFT FLOOR COVERING SERVICES, INC., a Minnesota Corporation, Appellee.
No. 20162.
United States Court of Appeals, Eighth Circuit.
September 29, 1970.

O. C. Adamson, II, Minneapolis, Minn., for appellant; Mary Jeanee Coyne, Minneapolis, Minn., on the brief.
Lynn G. Truesdell, III, Minneapolis, Minn., for appellee; Nathan A. Cobb, Minneapolis, Minn., on the brief.
Before GIBSON and LAY, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
This appeal involves an action for indemnity of monies paid to a third party for damages arising out of an accident on property owned by the plaintiff's insured. Plaintiff sought reimbursement from Karpet Kraft Floor Covering Services, Inc., a lessee, on the basis of its alleged implied contract to secure repairs on the lessor's behalf for the premises in question. The trial resulted in a verdict for the plaintiff; however, the trial court, the Honorable Miles W. Lord, presiding, thereafter granted defendant's motion for judgment notwithstanding the verdict. Upon review of the record this court is in full accord with Judge Lord's reasoning that the record is barren of sufficient evidence to prove that the defendant had any implied contractual duty to repair the premises.


2
Judgment affirmed.